department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list tvep ra ts legend taxpayer a roth_ira b ira c ira d roth_ira e ira f ira g account h financial_institution financial_institution j financial_institution k amount amount 2u1525029 sec_408 of the code defines an individual_retirement_account ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non-bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 effective date all of an individual’s iras are aggregated for purposes of applying the one rollover per year limit set forth in sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to complete a rollover of the distributions of amount from roth_ira b amount from ira c and amount from ira d was due to taxpayer a’s medical_condition and hospitalization during the 60-day rollover period therefore pursuant to sec_408 of the code the service waives the 60-day rollover period with respect to amount amount and amount provided all other requirements of sec_408 except the 60-day requirement were met with respect to the contributions of amount to roth_ira e amount to ira f and amount to ira g the contributions of these amounts are considered rollover_contributions within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent amount dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from roth_ira b amount from ira c and amount from ira d which iras were maintained by financial_institution taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to taxpayer a’s medical_condition and hospitalization on date taxpayer a had been diagnosed with and began treatment for a serious medical_condition taxpayer a was treated again for this illness on date and estimated to return to work on date on date taxpayer a withdrew amount from roth_ira b amount from ira c and amount from ira d on date taxpayer a deposited amount amount and amount into account h a non-ira account maintained by financial_institution k on date taxpayer a was hospitalized and was subsequently released on date on date taxpayer a was again treated for his illness and was still unable to return to work on date when taxpayer a was recovering from his illness taxpayer a established roth_ira e ira f and ira g with financial_institution j for purposes of depositing the amounts withdrawn from roth_ira b ira c and ira d on date taxpayer a deposited amount into roth_ira e amount into ira f and amount into ira g taxpayer a represents and the documentation shows that amount sec_1 and were not used for any other purpose based on the above facts and representations taxpayer a requests a waiver of the 60-day requirement contained in sec_408 of the code with respect to the distributions of amount from roth_ira b amount from ira c and amount from ira d if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
